ROBERTSON, C.J.,
CONCURRING.
The fact that the premises in question were subject to a mortgage was brought to the plaintiff’s attention by the answer of the defendant. The status of the mortgage; the ascertainment of the amount due thereon; and the further facts, which plaintiff offered to prove at the hearing on the order to show cause, that although the mortgage covers other lands, the mort*689gagee is willing to release the land here involved upon payment of the sum of $1000, with interest thereon, which latter the plaintiff is ready and willing, if the court should SO1 direct, to advance, were all matters which should have been investigated and adjudicated at the hearing. And plaintiff should have had included in the decree, if the court found him to be entitled to it, a direction that the respondent discharge and remove the encumbrance. Jerome v. Scudder, 2 Rob. (N. Y.) 169, 173; Grant v. Beronio, 97 Cal. 496; Hunt v. Smith, 139 Ill. 296, 302.
Ordinarily, the entry of a final decree made without any reservation of further directions ends the cause, and no further proceedings, except by way of appeal, can be had. But a court of equity has the inherent right to direct by a subsequent order the manner in which a decree shall be enforced. Mootry v. Grayson, 104 Fed. 613, 618; Cadotte v. Cadotte, 120 Mich. 667; Farmer’s Loan Co. v. Pacific Ry. Co., 28 Ore. 44. And where the further direction asked for is merely consequential upon the decree itself, the proper course is to supply the omission by a distinct order without altering the decree. Clark v. Hall, 7 Paige 382; Jarmon v. Wiswall, 24 N. J. E. 68.
By the terms of the agreement the plaintiff was entitled to receive from the respondent a clear title in fee simple to the premises in question, and the intention of the circuit judge was, doubtless, to so decree. The supplemental relief sought by plaintiff, being consistent with the decree,, ought not to be denied, if the plaintiff is otherwise entitled, to it, merely because of the failure of his counsel to secure the inclusion in the decree of the order to remove the encumbrance. I think the circuit judg’e would have admitted the evidence offered by the qdaintiff had he not entertained the erroneous idea that the decree was self-executing and operated to pass the title to the land to the plaintiff. I therefore agree that the order appealed from should be reversed.